Filed 2/13/14 Taylor v. Ivie CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE


THRIS VAN TAYLOR,                                                          B239275

         Plaintiff and Appellant,                                          (Los Angeles County
                                                                           Super. Ct. No. BC408629)
         v.

RICKEY IVIE et al.,

         Defendants and Respondents.




         APPEAL from judgments of the Superior Court of Los Angeles County,
Mel Red Recana and Daniel J. Buckley, Judges. Affirmed.
         Thris Van Taylor, in pro. per.; Law Offices of Raven C. Viltz and Raven C. Viltz
for Plaintiff and Appellant.
         Richardson, Fair & Cohen and Manuel Dominguez for Defendant and
Respondent Rickey Ivie.
         LeClairRyan, Gary P. Simonian, Robert G. Harrison and Charles H. Horn for
Defendant and Respondent Guy Stivers.
         Ivie, McNeill & Wyatt and Wendy Y. Wu for Defendant and Respondent

W. Keith Wyatt.

                            _______________________________________
       A backyard fence has spawned a series of lawsuits between next door neighbors

Thris Van Taylor and Rickey Ivie (Ivie). This case arises from a court-ordered

inspection of the fence in a prior action. Van Taylor alleges that Ivie and Ivie’s law

partner, W. Keith Wyatt, assaulted him during the inspection and that Ivie’s arborist,

Guy Stivers, invaded his privacy by photographing the inside of Van Taylor’s garage

and his enclosed backyard.

       The trial court ordered a directed verdict against Van Taylor’s counts for

invasion of privacy and intentional and negligent infliction of emotional distress, and

the jury returned a defense verdict on his assault count. Van Taylor challenges the

denial of his motion to consolidate this action with other actions, the directed verdict in

favor of Stivers and partial directed verdict in favor of Ivie and Wyatt, the denial of his

motion for a directed verdict on his assault count, the sufficiency of the evidence to

support the verdict, and the special verdict form.

       We conclude that Van Taylor has shown no error and therefore will affirm the

defense judgments.

                  FACTUAL AND PROCEDURAL BACKGROUND

       1.     Factual Background

       Van Taylor owns and resides on the property immediately south of the property

where Rickey and Eloise Ivie reside in the Ladera Heights community of

unincorporated Los Angeles County. Wyatt is Ivie’s law partner and was counsel for

the Ivies at the March 2007 site inspection. Stivers is an arborist and was present at the

inspection on behalf of the Ivies.

                                             2
       A cement block fence runs parallel to the line dividing the Van Taylor and Ivie

properties. The upright stem of the fence stands completely within Van Taylor’s

property approximately 3 to 4 inches south of the property line. The Ivies and their

predecessors for many years assumed that they owned the land immediately north of the

fence and used and maintained that land as part of their backyard.

       A dispute first arose in March 2001 when Van Taylor made a written demand

that the Ivies vacate the thin strip of land north of the fence. The Ivies hired a surveyor

at that time and learned that the property line was north of the fence.

       2.     Action Commenced by Van Taylor and First Trial

       Van Taylor filed a complaint against the Ivies in February 2002 (Super. Ct.

L.A. County, No. BC268576) alleging that a pear tree and shrubs on the Ivies’ property

encroached on Van Taylor’s property, causing damage and interfering with the use and

enjoyment of his property. He also alleged that the fence lies completely within his

property, and that the Ivies have attached various items to the fence and have refused to

remove those items. Van Taylor alleged counts for (1) intentional infliction of

emotional distress; (2) trespass; (3) negligent trespass; (4) nuisance; (5) quiet title; and

(6) an injunction.

       The Ivies filed a cross-complaint against Van Taylor in April 2002 alleging that

they and their predecessors have used and maintained the thin strip of Van Taylor’s land

north of the fence openly, continuously, exclusively and adversely for many years.

They alleged counts for (1) an equitable easement and (2) a prescriptive easement.



                                              3
       The trial court (Hon. Malcolm Mackey) bifurcated the trial and heard the

equitable issues first, without a jury. The court entered a judgment in March 2003

declaring the fence a party wall and granting the Ivies an easement to use and maintain

the north side of the fence and the thin strip of Van Taylor’s land north of the fence.

The judgment also declared the pear tree to be owned in common by Van Taylor and the

Ivies as coterminous owners. The court found in favor of the Ivies on Van Taylor’s

counts for nuisance, quiet title and an injunction, and found in favor of the Ivies on their

count for an equitable easement. The court concluded that the other counts were moot.

Van Taylor appealed the judgment.

       3.     Action Commenced by the Ivies

       The Ivies filed a complaint against Van Taylor in June 2004 (Super. Ct.

L.A. County, No. BC317765) and filed a first amended complaint in October 2004 and

a second amended complaint in August 2006. They alleged in their second amended

complaint that Van Taylor poisoned the pear tree and other plants north of the fence in

or about November 2003. They also alleged that he harassed them by complaining to

local government agencies about a barking dog and electrical equipment on the Ivies’

property and by threatening to file another lawsuit. The Ivies alleged counts for

(1) trespass; (2) negligent destruction of personal property; (3) intentional destruction of

personal property; (4) negligent infliction of emotional distress; (5) intentional infliction

of emotional distress; (6) assault; and (7) invasion of privacy.

       Van Taylor filed a cross-complaint against the Ivies in October 2004 and filed

a first amended cross-complaint in January 2006. Van Taylor alleged that the Ivies

                                             4
attached a wooden lattice to the fence in March 2003 and that the pear tree, shrubs and

other items encroached on his property, causing damage and interfering with the use and

enjoyment of his property. Van Taylor also alleged that the Ivies had caused their

agents to enter his enclosed yard on several occasions in 2005 and that Rickey Ivie

verbally threatened him from the public sidewalk in August 2005. Van Taylor alleged

counts for (1) intentional infliction of emotional distress; (2) assault; (3) trespass;

(4) negligent trespass; (5) nuisance; and (6) an injunction.

       4.     Reversal in Part and Affirmance in Part of the March 2003 Judgment

       On appeal from the March 2003 judgment declaring the fence a party wall and

granting an easement in favor of the Ivies, we concluded as a matter of law based on

undisputed facts that the fence was not a party wall. We concluded that the trial court’s

declaration of an easement in favor of the Ivies, its decision in favor of the Ivies on

Van Taylor’s counts for nuisance, quiet title, and an injunction, and its determination

that the other counts were moot all were based on the erroneous finding that the fence

was a party wall. We therefore reversed the judgment in its entirety with the sole

exception of the denial of relief on Van Taylor’s count for intentional infliction of

emotional distress, which we affirmed. (Van Taylor v. Ivie (May 23, 2005, B167277)

[nonpub. opn.] pp. 13-14, 17, 19.) We directed the trial court to conduct further

proceedings consistent with our opinion. (Id. at p. 19.)

       5.     Rickey Ivie’s Application for an Injunction to Stop Harassment

       Rickey Ivie filed an application for an injunction against Van Taylor to stop

harassment on September 7, 2005 (Super. Ct. L.A. County, No. BS098998). He alleged

                                              5
that Van Taylor had harassed him and his family members by shouting profanities,

verbally threatening him and peering over the fence to photograph guests in the Ivies’

living room. The court granted the application and issued a restraining order to stop

harassment on October 25, 2005. The court also consolidated case No. BS098998 with

case No. BC317765.

      6.     Consolidation of Cases

      The Ivies moved to consolidate case No. BC268576 with the two previously

consolidated cases (Nos. BC317765 & BS098998). The trial court granted the motion

and ordered the three cases consolidated on January 12, 2006.1

      7.     March 2007 Site Inspection and Subsequent Order

      The trial court granted Van Taylor’s ex parte application to compel an inspection

of the Ivies’ property on February 1, 2007, and ordered the inspection to take place on

March 1, 2007. Van Taylor and his counsel, Ivie and his counsel, and the parties’

expert witnesses were present at the inspection. During the inspection, Stivers

photographed the inside of Van Taylor’s garage through the open garage door and also

photographed both Van Taylor’s and Ivie’s property. Stivers used a small automatic

camera with a zoom lense. He stood on a footstool on the north side of the fence and,

over the fence, photographed Van Taylor in his backyard on one knee with a camera in

his hand together with his arborist. Other photographs apparently show plumbers on

Van Taylor’s property during the inspection.

1
      We judicially notice the minute order filed on January 12, 2006, granting the
motion to consolidate the three cases. (Evid. Code, § 452, subd. (d).)


                                            6
       Van Taylor was kneeling close to the north side of the fence attempting to

remove a leaf that was resting on the roots of the pear tree when, according to

Van Taylor, Wyatt stated to him in a very hostile tone of voice, “If you touch that block

wall fence, you are going to get hurt.” According to Van Taylor, Ivie then repeated

essentially the same statement to him, also in a hostile tone of voice, and the two men

rapidly approached him. Van Taylor stood to his feet and responded, “Fuck you. . . .

This is my fence. I will touch it any time I get ready,” or words to that effect.

According to Van Taylor, the two men approached to within three feet of him and were

standing over him as he stood up. Van Taylor and his attorney, John Morning, then

stated that Wyatt and Ivie should direct their comments to Morning. Morning stood

between Van Taylor and the two men, who stepped away after a short time.

       According to Wyatt, Van Taylor was digging with what appeared to be a pen

when Wyatt stated to Van Taylor that he was not supposed to be digging and that he

should leave any digging to the experts. Wyatt maintains that no one said that

Van Taylor was going to get hurt, but someone stated that Van Taylor should be careful

because if he got hurt there would be another lawsuit.

       Van Taylor moved to compel compliance with the inspection order and for

monetary sanctions. He argued that Ivie and Wyatt had prevented him from completing

his inspection and threatened him with physical harm. Both sides filed declarations

regarding the events of March 1, 2007. The trial court granted the motion in an order

filed on August 8, 2007, stating in the order, in relevant part, “The Court finds that

Van Taylor and his experts were intimidated and impeded by the presence of Ivie and

                                             7
his counsel.” The court ordered the Ivies to allow Van Taylor to complete his

inspection and awarded Van Taylor $1,700 in sanctions.

         8.    Trial and Judgment in the Consolidated Cases and Appeal

         A jury trial in the consolidated cases commenced in October 2007. Van Taylor

moved for leave to amend his complaint to add a count for assault arising from the

incident during the property inspection on March 1, 2007. The trial court tentatively

agreed to allow the amendment and continue the trial for a few days. Rickey Ivie stated,

“Your honor, also, this was a bilateral, mutual situation. I would then move to be

allowed to file a cross-complaint for assault . . . arising out of this incident and to seek

counsel to represent me on that claim.” The court ultimately decided to proceed with

the trial without any assault count.

         On cross-examination of Van Taylor, the Ivies’ counsel displayed a photograph

of the inside of Van Taylor’s garage that was taken during the property inspection on

March 1, 2007. The jury returned a special verdict finding in favor of the Ivies on

Van Taylor’s counts for trespass and nuisance. On January 22, 2008, the court ordered

the entry of judgment in favor of the Ivies on those counts and judgment in favor of

Van Taylor on his count for quiet title and the Ivies’ counts for equitable and

prescriptive easements, based on the prior summary adjudication of the easement

counts. The court bifurcated Van Taylor’s count for a permanent injunction and entered

a judgment on June 17, 2010, awarding Van Taylor a permanent injunction against the

Ivies.



                                              8
       On appeal, we concluded that the summary adjudication of the easement counts

in favor of Van Taylor was error, that Van Taylor had not established a right to quiet

title, that the dismissal of his counts for assault and intentional infliction of emotional

distress based on collateral estoppel was error, that the jury instructions and special

verdict questions on trespass and nuisance were prejudicially erroneous, and that

Van Taylor had failed to establish any basis for a permanent injunction. We therefore

reversed the judgment with directions and remanded the matter for a retrial.

(Van Taylor v. Ivie (Nov. 19, 2012, Nos. B206761, B225934) [nonpub. opn.]

pp. 21-35.)

       9.     Van Taylor’s Complaint in the Present Action

       Van Taylor commenced the present action by filing a complaint in February

2009. He filed a first amended complaint in November 2009 against Ivie, Wyatt, and

Stivers. Van Taylor alleges that during the property inspection on March 1, 2007, Ivie

and Wyatt threatened to physically harm him if he touched the fence. He also alleges

that the photographing of his garage and his enclosed backyard constituted an invasion

of privacy. Van Taylor alleges counts for (1) assault, against Ivie and Wyatt;

(2) intentional infliction of emotional distress, against all defendants; (3) negligent

infliction of emotional distress, against all defendants; and (4) invasion of privacy,

against Ivie and Stivers.

       The trial judge originally assigned to this case, Judge Mel Red Recana, was the

same judge who had presided in the trial in the consolidated actions. Judge Recana

recused himself in this case, stating in a minute order filed on May 8, 2009:

                                              9
       “Given that the allegations in the BC408629 Complaint are so intertwined with

the facts in BC268576 involving the same parties, these two cases should be related

under C.R.C. 3.300[.] However, in the BC268576 jury trial, this Court considered the

credibility of the witnesses and the evidence that will be proffered in BC408629. This

Court can no longer be fair and impartial, therefore this Court recuses itself from

hearing BC408629.”

       11.    Van Taylor’s Consolidation Motion

       Van Taylor moved to consolidate the present action with the three previously

consolidated cases (Nos. BC268576, BC317765 & BS098998). He argued that this

action and the other consolidated cases should all be assigned to Judge Recana, despite

the judge’s recusal from this action. The trial court denied the motion in October 2009.2

       12.    Trial and Judgments in the Present Action

       A jury trial in the present action commenced in November 2011. Stivers moved

for a directed verdict on the three counts alleged against him after both sides had rested.

He argued that his conduct of photographing Van Taylor’s property while standing

outside the property was protected by the litigation privilege. The trial court concluded

that the photographs were taken in furtherance of the prior litigation in the consolidated

cases and were admitted in evidence in that litigation. It stated that the conduct of

photographing Van Taylor’s property was not illegal, that the images showed no more



2
     The register of actions shows that the trial court denied the consolidation motion.
No minute order or reporter’s transcript of the hearing appears in the appellate record.


                                            10
than would be visible to a person standing outside the property, and that the litigation

privilege applied.

       The trial court also concluded that the photographing of Van Taylor’s property

did not constitute an invasion of privacy as a matter of law and that there was no

evidence that the defendants’ conduct apart from the alleged assault caused serious or

severe emotional distress as necessary to support the counts for intentional and

negligent infliction of emotional distress. The court therefore ordered a directed verdict

in favor of all three defendants on the counts for invasion of privacy and intentional and

negligent infliction of emotional distress.

       Van Taylor moved for a directed verdict on his assault count. He argued that the

ruling by the trial court in the consolidated cases on August 8, 2007, that Van Taylor

and his experts were intimidated and impeded by Ivie and his counsel was collateral

estoppel and conclusively established an assault. The court disagreed and denied the

motion.

       During examination by Van Taylor, Ivie testified that he approached to within

10 feet of Van Taylor at the site inspection but did not speak to him from that distance,

and that he did not assault Van Taylor and Van Taylor did not assault him. The trial

court read to the jury Ivie’s statement during the trial in the consolidated cases, “Your

honor, also, this was a bilateral, mutual situation.” Ivie testified that he told the truth

when he made that statement. Van Taylor then asked, “Do you know how a bilateral

assault could occur if you never spoke to me or you never approached me?”



                                              11
       Ivie’s counsel objected, and the trial court stated, “Let’s be very clear,

Mr. Van Taylor. The word ‘assault’ was not in that statement. I let you bring that

evidence in.” The court also stated, “I’m not in any way suggesting to anyone that that

refers to an assault at all.”

       Van Taylor then asked, “The bilateral situation that you had with

Mr. Van Taylor, were you not trying to get the court to allow you time to file an

amended complaint and to obtain counsel—an attorney to defend you in my assault; is

that correct?” The trial court sustained an objection to the question based on Evidence

Code section 352.

       The jury returned a special verdict answering “No” to the following questions,

designated as questions Nos. 1 and 2, respectively, as to both Ivie and Wyatt:

       “Did any of the following persons act, intending to cause a harmful contact with

Thris Van Taylor or intending to place Thris Van Taylor in fear of a harmful contact?”

       “Did either of the following persons threaten to touch Thris Van Taylor in

a harmful manner?”

       The trial court entered a judgment on November 14, 2011, on the directed verdict

in favor of Stivers and entered a separate judgment on that same date on the directed

verdict and special verdict in favor of Ivie and Wyatt. The judgments award Van Taylor

no relief on his complaint.

       Van Taylor timely appealed the judgments.




                                             12
                                      CONTENTIONS

       Van Taylor contends (1) the denial of his motion to consolidate was prejudicial

error; (2) the trial court erred by ordering a directed verdict on his counts for invasion of

privacy and intentional and negligent infliction of emotional distress; (3) the court erred

by denying his motion for a directed verdict on the assault count; (4) the evidence does

not support the defense verdict on the assault count; and (5) a question on the special

verdict form erroneously required an intent in order to cause harmful contact to

establish an assault.

                                       DISCUSSION

       1.     The Trial Court Properly Denied the Consolidation Motion

       Code of Civil Procedure section 1048, subdivision (a) states: “When actions

involving a common question of law or fact are pending before the court, it may order

a joint hearing or trial of any or all the matters in issue in the actions; it may order all

the actions consolidated and it may make such orders concerning proceedings therein as

may tend to avoid unnecessary costs or delay.”

       We review the trial court’s decision whether to consolidate actions for abuse of

discretion. (Todd-Stenberg v. Dalkon Shield Claimants Trust (1996) 48 Cal. App. 4th
976, 978-979; Estate of Baker (1982) 131 Cal. App. 3d 471, 485.) “An abuse of

discretion occurs if, in light of the applicable law and considering all of the relevant

circumstances, the court’s decision exceeds the bounds of reason and results in

a miscarriage of justice. [Citations.] This standard of review affords considerable

deference to the trial court provided that the court acted in accordance with the

                                              13
governing rules of law. We presume that the court properly applied the law and acted

within its discretion unless the appellant affirmatively shows otherwise. [Citations.]”

(Mejia v. City of Los Angeles (2007) 156 Cal. App. 4th 151, 158.)

       This action arises from the March 1, 2007, property inspection and the alleged

assault against Van Taylor and invasion of his privacy on that date. The previously

consolidated cases involved a boundary dispute and events occurring prior to the

property inspection, including allegations of trespass, nuisance, assault, equitable and

prescriptive easement, and destruction of personal property. The consolidated cases

also included counts for quiet title and a permanent injunction. The factual and legal

issues concerning the alleged assault and invasion of privacy on the date of the

inspection are separate and distinct from the factual and legal issues presented in the

consolidated cases. Van Taylor has failed to establish the existence of such significant

common issues as to compel the conclusion that consolidation was appropriate.

Accordingly, we conclude that he has shown no abuse of discretion in the denial of his

consolidation motion.

       2.     The Trial Court Properly Ordered a Directed Verdict on the Counts for
              Invasion of Privacy and Emotional Distress

       A party is entitled to a directed verdict (Code Civ. Proc., § 630) if there is no

substantial evidence to support a verdict in favor of the opposing party. (Newing v.

Cheatham (1975) 15 Cal. 3d 351, 358-359; Baker v. American Horticulture Supply, Inc.

(2010) 186 Cal. App. 4th 1059, 1072.) The trial court must view the evidence and all

reasonable inferences from the evidence in the light most favorable to the opposing


                                             14
party and must disregard conflicting evidence. (Newing, supra, at pp. 358-359; Quinn

v. City of Los Angeles (2000) 84 Cal. App. 4th 472, 479.) We review the trial court’s

ruling de novo applying the same standard. (Baker, supra, at p. 1072.)

       The right of privacy under the California Constitution (art. I, § 1) “protects the

individual’s reasonable expectation of privacy against a serious invasion. (Hill [v.

National Collegiate Athletic Assn. (1994)] 7 Cal.4th [1,] 36–37.) Hill observed that

whether a legally recognized privacy interest exists is a question of law, and whether the

circumstances give rise to a reasonable expectation of privacy and a serious invasion

thereof are mixed questions of law and fact. (Hill, supra, 7 Cal.4th at p. 40.) ‘If the

undisputed material facts show no reasonable expectation of privacy or an insubstantial

impact on privacy interests, the question of invasion may be adjudicated as a matter of

law.’ (Ibid.)” (Pioneer Electronics (USA), Inc. v. Superior Court (2007) 40 Cal. 4th
360, 370.)

       The court-ordered inspection of the Ivies’ property was attended by the parties,

their counsel, and expert witnesses. The undisputed evidence is that Van Taylor’s open

garage was plainly visible to those present and to anyone who happened to be passing

by on the public street. Stiver’s use of a small telephoto lens was not particularly

intrusive. We conclude as a matter of law that Van Taylor had no reasonable

expectation of privacy with respect to the contents of his garage depicted in the

photographs, and that the photographs did not constitute a serious invasion of any

privacy interest. Similarly, we conclude as a matter of law that Van Taylor had no

reasonable expectation of privacy with respect to his conduct and the conduct of guests

                                            15
on his property just over the fence from the site of the inspection, and that the

photographs of Van Taylor and his guests did not constitute a serious invasion of any

privacy interest.

       We therefore conclude that the trial court properly ordered a directed verdict in

favor of the defendants on Van Taylor’s count for invasion of privacy and his counts for

negligent and intentional infliction of emotional distress, to the extent those counts were

based on an invasion of privacy. Van Taylor has shown no error in this regard. In light

of our conclusion, we need not decide whether the litigation privilege applies.

       3.     The Trial Court Properly Denied a Directed Verdict on the Assault Count

       Van Taylor contends the ruling in the consolidated cases on August 8, 2007, that

Ivie and Wyatt intimidated him and impeded his property inspection is collateral

estoppel and conclusively establishes an assault. Whether collateral estoppel applies in

these circumstances is a question of law that we review de novo. (Jenkins v. County of

Riverside (2006) 138 Cal. App. 4th 593, 618.)

       Collateral estoppel, or issue preclusion, precludes the relitigation of issues argued

and decided in prior proceedings. (Hernandez v. City of Pomona (2009) 46 Cal. 4th 501,

511 (Hernandez).) “ ‘Traditionally, we have applied the doctrine only if several

threshold requirements are fulfilled. First, the issue sought to be precluded from

relitigation must be identical to that decided in a former proceeding. Second, this issue

must have been actually litigated in the former proceeding. Third, it must have been

necessarily decided in the former proceeding. Fourth, the decision in the former

proceeding must be final and on the merits. Finally, the party against whom preclusion

                                            16
is sought must be the same as, or in privity with, the party to the former proceeding.

[Citations.]’ [Citation.]” (Ibid.)

       “ ‘The “identical issue” requirement addresses whether “identical factual

allegations” are at stake in the two proceedings, not whether the ultimate issues or

dispositions are the same. [Citation.]’ [Citation.]” (Hernandez, supra, 46 Cal.4th at

pp. 511-512.) An issue was “actually litigated” for purposes of collateral estoppel only

if it was properly raised, submitted for determination, and decided in the prior

proceeding. (Id. at p. 511.)

       A civil assault is an act that is intended to cause harmful or offensive contact to

a person, or intended to cause an apprehension of such immediate contact, and that

actually causes an apprehension of such immediate contact. (Lowry v. Standard Oil Co.

(1944) 63 Cal. App. 2d 1, 6-7; see 1 Dobbs et al., Law of Torts (2d ed. 2011) § 38, p. 97;

1 Harper et al., Torts (3d ed. rev. 2006) §§ 3.4, 3.5, pp. 320-326; Rest.2d Torts, § 21.)

This common law definition of the tort of assault differs somewhat from the definition

of a criminal assault.3 Van Taylor has not shown that these issues were actually

litigated and necessarily decided in ruling on the motion to compel compliance with the

3
        Penal Code section 240 defines a criminal assault as “an unlawful attempt,
coupled with a present ability, to commit a violent injury on the person of another.”
Thus, a civil assault emphasizes and requires the plaintiff’s awareness of the threat,
while a criminal assault emphasizes and requires an intent to injure. (See 1 Dobbs et al.,
Law of Torts, supra, § 40, p. 101 [“Assault may be a crime as well as a tort, but
criminal law definitions of assault sometimes emphasize the intent to injure . . . so
criminal assault cases are not necessarily sound authority in the tort setting”].) We
decline to follow Plotnik v. Meihaus (2012) 208 Cal. App. 4th 1590, 1604, to the extent
that it held based on Penal Code section 240 that a civil assault requires an intent to
injure and that an intent to cause an apprehension of immediate injury is insufficient.


                                            17
inspection order. That motion was brought under Code of Civil Procedure

section 2031.320, which provides for an order compelling compliance with an

inspection demand in the event that the responding party fails to allow an inspection in

accordance with that party’s statement of compliance. (Id., subd. (a).) The court ruling

on the motion necessarily decided that the Ivies failed to allow an inspection, but did not

necessarily decide whether Ivie and Wyatt intended to cause harmful or offensive

contact or an apprehension of such immediate contact. Van Taylor has not shown that

those issues were actually litigated or necessarily decided in ruling on the motion.

Collateral estoppel therefore is inapplicable, and the trial court properly denied Van

Taylor’s motion for a directed verdict.

       Van Taylor also argues that he was entitled to a directed verdict because Ivie

admitted an assault when he stated during the trial in the consolidated cases that “this

was a mutual, bilateral situation.” In our view, that statement suggested that the

inspection was marked by mutual hostility, but the statement was not a binding

admission or conclusive evidence of an assault. We also reject Van Taylor’s

perfunctory arguments that the trial court erred by stating, “I’m not in any way

suggesting to anyone that that refers to an assault at all,” and by sustaining an objection

to his question whether Ivie made the statement in connection with an assault claim.

       4.     The Evidence Supports the Verdict on the Assault Count

       Van Taylor contends the evidence does not support the verdict in favor of Ivie

and Wyatt on the assault count. We review findings by the trier of fact under the

substantial evidence standard. Substantial evidence is evidence that a rational trier of

                                            18
fact could find to be reasonable, credible and of solid value. We view the evidence in

the light most favorable to the judgment and accept as true all evidence tending to

support the judgment, including all facts that reasonably can be deduced from the

evidence. We must affirm the judgment if an examination of the entire record viewed in

this light discloses substantial evidence to support the judgment. (Crawford v.

Southern Pacific Co. (1935) 3 Cal. 2d 427, 429; Mealy v. B-Mobile, Inc. (2011)

195 Cal. App. 4th 1218, 1223.)

       Van Taylor cites evidence purportedly showing that Ivie and Wyatt “conspired to

assault, bully and inflict emotional distress on appellant.” He argues that he “put on

sufficient evidence of the assault . . . for a direct[ed] verdict and sufficient evidence for

the jury to find an assault on appellant.” But he fails to cite and discuss the evidence

supporting the verdict and therefore fails to show that the evidence was insufficient to

support the verdict and abandons his claim of error. (Bell v. H.F. Cox, Inc. (2012)

209 Cal. App. 4th 62, 80; Provost v. Regents of University of California (2011)

201 Cal. App. 4th 1289, 1304-1305.)

       Moreover, our review of the record discloses substantial evidence supporting the

verdict, including Wyatt’s testimony that he and Ivie never verbally threatened to harm

Van Taylor or approached him in a threatening manner, and similar testimony by Ivie.

       5.     Van Taylor Has Shown No Error in the Special Verdict Form

       The first question on the special verdict form was, “Did any of the following

persons act, intending to cause a harmful contact with Thris Van Taylor or intending to

place Thris Van Taylor in fear of a harmful contact?” This was followed by blank lines

                                             19
for the jury to indicate “Yes” or “No” with respect to Ivie and Wyatt. The jury

answered “No” as to each defendant.

       Van Taylor argues, “The special verdict mislead [sic] the jury by using the term

‘intending to cause a harmful contact.’ ” We cannot understand this cryptic argument.

An appellant must support each contention with reasoned argument and citation to legal

authority. Van Taylor provides neither and therefore abandons his claim of error.

(Valov v. Department of Motor Vehicles (2005) 132 Cal. App. 4th 1113, 1132; Badie v.

Bank of America (1998) 67 Cal. App. 4th 779, 784-785.) To the extent that he complains

that the special verdict question misstated the law because it required an intent to cause

harmful contact, we disagree. The question was disjunctive and required either an

intent to cause harmful contact or an intent to create fear of harmful contact. We

conclude that Van Taylor has shown no error.4




4
       Van Taylor did not object to the special verdict form in the trial court and
stipulated to its use. We need not decide whether he waived any claim of error as to the
form the verdict (see Woodcock v. Fontana Scaffolding & Equip. Co. (1968) 69 Cal. 2d
452, 456-457, fn. 2; Lynch v. Birdwell (1955) 44 Cal. 2d 839, 851) because we conclude
that Van Taylor has shown no error.


                                            20
                                   DISPOSITION

      The judgments are affirmed. The defendants are entitled to recover their costs on

appeal.



      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                   CROSKEY, J.

WE CONCUR:




      KLEIN, P. J.




      ALDRICH, J.




                                         21